Citation Nr: 0423098	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  02-13 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an compensable rating for a scar on top of the 
occipital region.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Senior Counsel


INTRODUCTION

The veteran served on active duty from July 1993 to July 
1996.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued a noncompensable rating for a 
scar on top of the occipital region.

The appellant appeared for a personal hearing before the 
undersigned Acting Veterans Law Judge sitting in San Antonio, 
Texas, on September 9, 2003.


REMAND

In the August 2002 statement of the case, the veteran was 
informed of the relevant criteria for the evaluation of 
scars.  Those criteria have been amended, effective, August 
30, 2002.  67 Fed. Reg. 49590 (Jul. 31, 2002).  The Board 
finds that the veteran must be informed of the amended 
criteria for evaluation of scars of the head.

Furthermore, the amended criteria advise the evaluator to 
"take into consideration unretouched color photographs when 
evaluating under these criteria."  38 C.F.R. § 4.118, 
Diagnostic Code 7800, Note (3) (2003).  The report of the May 
2002 VA skin examination does not include color photographs.  
Therefore, the Board finds that an additional examination at 
which photographs are taken is needed in order to adjudicate 
the veteran's claim.

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the 
following:  

1.  Schedule the veteran for a VA scars 
examination.  The examiner should provide 
unretouched color photographs.  The 
examiner should state whether there is 
visible or palpable tissue loss.  The 
examiner should also state whether or not 
each of the listed eight characteristics 
of disfigurement is shown:  

1) scar 5 or more inches (13 or more 
cm) in length;
2) scar at least one-quarter inch 
(0.6 cm) wide at widest part;
3) surface contour of scar elevated 
or depressed on palpation;
4) scar adherent to underlying 
tissue;
5) skin hypo- or hyper-pigmented in 
an area exceeding six square inches 
(39 square cm);
6) skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an 
area exceeding six square inches (39 
square cm);
7) underlying soft tissue missing in 
an area exceeding six square inches 
(39 square cm);
8) skin indurated and inflexible in 
an area exceeding six square inches 
(39 square cm).

2.  After the development requested above 
has been completed to the extent 
possible, readjudicate the issue on 
appeal.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case that includes the amended criteria 
for the evaluation of scars and given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

